          Case 5:19-cv-00315-JM Document 48 Filed 06/22/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

BRAD PAUL SMITH                                                                  PLAINTIFF

v.                                  5:19-cv-00315-JM-JJV

WILLIAM GIGGLEMAN,
Advanced Practice Registered Nurse, ADC; et al.                               DEFENDANTS


                                        JUDGMENT

       Consistent with Order entered on this day, Plaintiff’s Complaint is DISMISSED, and this

case is CLOSED. It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Judgment would not be taken in good faith.

       Dated this 22nd day of June, 2020.


                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
